EDWARDS, Judge.
This is an intervention brought by the alleged natural children of the late Willie Lee in the Succession of Malinda Sterling Lee, No. 896 (Probate), Twentieth Judicial District Court, Parish of West Feliciana. The intervenors claim a portion of the proceeds of an alleged sheriff’s sale of property belonging to the succession of Willie Lee’s mother, the late Malinda Sterling Lee. The sheriff’s sale took place in a separate proceeding for partition by licitation brought before the same Twentieth Judicial District Court, Parish of West Feliciana. The trial court found the intervenors had no right to a portion of the proceeds because of the effect of judgments of possession in the Succession of Malinda Sterling Lee, No. 436 (Probate), in West Feliciana Parish (an earlier proceeding), and the Succession of Cary (Carey) Lee, No. 18,477 (Probate) in East Baton Rouge Parish, respectively. However, the proceedings in No. 436 are not in the record, and only an unverified and unsigned copy of the judgment of possession in the Succession of Cary (Carey) Lee is in the record. The present intervention was filed in a second Succession of Malinda Sterling Lee, No. 896 (Probate) of West Feliciana Parish, in which succession proceeding there is a petition for possession to which is annexed an unsigned affidavit of death and heirship naming heirs in a matter somewhat inconsistent with No. 436, and in which proceeding no judgment of possession was ever rendered. In written reasons for judgment, the trial court mentions Suit No. 5440 (Civil), West Feliciana Parish, the suit for partition by licitation, and mentions further a judgment in Suit No. 5440 (Civil) homologating a proposed distribution of funds obtained in a sheriff’s sale effected in the partition proceeding, but neither that judgment nor the record in Suit No. 5440 (Civil) was made a part of the present proceeding. Furthermore, as we have indicated, no signed judgment of possession in either the Succession of Malinda Sterling Lee or the Succession of Cary (Carey) Lee is in the record.
It is impossible for us to review the case properly on appeal without having available to us the following entire records:
No. 436 (Probate), Twentieth Judicial District Court, West Feliciana Parish No. 5440 (Civil), Twentieth Judicial District Court, West Feliciana Parish No. 18,477 (Probate), Nineteenth Judicial District Court, East Baton Rouge Parish
The judgment was rendered upon an incomplete record, and must be vacated and set aside.
We, therefore, vacate and set aside the trial court’s decision and remand the case to *54the trial court to decide the case on the basis of a record prepared as outlined herein. All costs shall await a final disposition of the matter.
JUDGMENT VACATED AND CASE REMANDED.